El Juez Presidente Sr. Quiñones
emitió la siguiente opinión:
Visto el presente recurso gubernativo promovido por Don Pablo Van Syckel contra la negativa del Registrador de la Propiedad de esta Capital á inscribir la escritura de arren-damiento de una finca rústica denominada “Santa Cruz”, sita en el término municipal de Bayamón, otorgada á su favor por Don Emilio Mantilla, ante el Notario de esta Capital Don Mauricio Guerra Mondragón en 23 de Junio de 1897, y pendiente dicho recurso en esta Presidencia á virtud de la apelación establecida por el Registrador contra la reso-lución del Tribunal del Distrito de San Juan de 25 de Noviembre último, por la que se declara con lugar la queja interpuesta por Don Pablo Van Syckel contra el Registrador de la Propiedad y se ordena á éste que proceda á la inscrip-ción de la escritura de arrendamiento de que se trata.
Aceptando los fundamentos de hecho y los dos primeros de derecho de la resolución apelada.
Considerando: que si con arreglo al número 5o del artículo 2? de la Ley Hipotecaria vigente, son inscribibles los con-tratos de arrendamiento ,de bienes inmuebles por un período que exceda de seis años, con mayoría de razón deben serlo también cuando por virtud de las condiciones estipuladas en el contrato, quede al arbitrio del arrendatario hacerlo durar por un término que exceda de aquel período, como sucede en el presente caso, en el que se ha estipulado expresamente como condición precisa, que mientras el Sr. Van Syckel' cumpla con el pago mensual de la renta establecida, queda obligado el arrendador Sr. Montilla á respetar el contrato, sin derecho á arrendar á otra persona, ni á vender la finca, so pena de incurrir en la indemnización de daños y perjuicios, pues en este caso concurren las mismas razones que tuvo presentes el legislador para conceder al arrendatario aquella garantía en los contratos cuya duración excediese de seis años.
*24Considerando: que este contrato no puede confundirse con los arrendamientos de un prédio rústico por tiempo indefi-nido, á que se refiere el artículo 1577 del Código Civil, pues en éstos el arrendamiento se entiende hecho tan solo por el tiempo necesario para la recolección de los frutos que toda la finca diere en un año, ó pueda dar por una vez, aunque pasen dos ó más años para obtenerlos, y verificada la recolec-ción, puede el arrendador dar por terminado el arriendo y reclamar la entrega de su finca, al paso que en el presente contrato el arrendador no puede darlo por terminado en ningún tiempo, mientras el arrendatario le pague la renta convenida, por lo que no es posible confundir ambos con-tratos á los efectos de su inscripción en el Registro de la Propiedad.
Considerando: que esto, no obstante, es realmente un defecto que impide la inscripción de la escritura la falta de descrip-ción de la finca arrendada, puesto que según lo convenido entre los interesados, deben deducirse dé su total perímetro treinta y cinco cuerdas de terreno que tenía el Sr. Montilla arrendadas con anterioridad á Don Rafael G. del Arroyo, y que están situadas á la parte norte de la finca, á la salida de Bayamón, cuya porción de terreno no aparece deslindada; pero que siendo este defecto perfectamente subsanable, puede y debe el Registrador tomar anotación preventiva de suspen-sión, si lo solicitare el interesado para subsanar el defecto dentro del término que duren los efectos de dicha nota de suspensión.
Considerando: respecto de la condición de no enagenar que contiene la escritura, que si bien no es inscribible, como no io es tampoco la cláusula prohibitiva de hipotecar por segunda ó tercera vez la misma finca hipotecada, por cons-tituir un gravámen inoficioso que perjudica, sin necesidad al propietario, restringiéndole la libre facultad de disponer de la finca cuando le convenga, sin provecho tampoco para el arrendatario que queda suficientemente garantido con la *26inscripción de su escritura en el Registro de la Propiedad, para que sea respetado su derecho en todo tiempo, por cual-quier comprador de la finca arrendada; como quiera que dicha cláusula no implica la nulidad del título, ni de la obligación principal en él contenida, no constituye un defecto' que obste á la inscripción de la escritura en su día, en el Registro de la Propiedad.
Vistos los artículos 2?, No. 5; 9, No. 1?; 19; 42, No. 9?; 65; y 66 de la Ley Hipotecaria vigente y la resolu-ción de la Dirección de los Registros de 31 de Diciembre de 1895.
Se revoca la nota puesta por el Registrador de la Propiedad al pie de la escritura de arrendamiento de que se trata en el presente recurso gubernativo, ordenándole que tome-de ella anotación preventiva de suspensión para la subsanación del defecto que contiene dicha escritura, si lo solicitare el inte-resado. En lo conforme se confirma y en lo que nó, se revoca la. resolución apelada del Tribunal del Distrito de San Juan, al que se remitirá copia certificada de la presente providencia, para su notificación á los interesados y transcurrido que sean ocho días hábiles á partir desde el de la notificación, remita las diligencias con los escritos que en su caso presenten las partes interesadas.